Exhibit 10.1

 



SUBORDINATED PROMISSORY NOTE

 

$4,377,432.00 September 19, 2016

 

FOR VALUE RECEIVED, XCel Brands, Inc. and its successors (the “Company”) hereby
promise to pay to the order of IM Ready-Made, LLC, a New York limited liability
company, or its permitted assigns (“Holder”), the principal sum of Four Million,
Three Hundred Seventy-Seven Thousand Four Hundred Thirty-Two and 00/100 Dollars
($4,377,432.00), in accordance with the provisions of this note (“Note”).

 

This Note amends, restates and supersedes that certain promissory note issued on
December 24, 2013 (the “Original Note”), which Original Note amended and
restated that certain promissory note issued on September 29, 2011 pursuant to
that certain Asset Purchase Agreement, dated as of May 19, 2011, as amended, by
and among the Company and IM Brands, LLC (collectively the “Buyers”) and Holder
(the “Purchase Agreement”), pursuant to which Buyers acquired certain assets and
licensing operations of Holder (the “Business”) and constitutes the “Promissory
Note” as defined in the Purchase Agreement.  This Note replaces the Original
Note and evidences the absolute and unconditional obligation of the Company,
subject only to the rights of off set as specified in Section 7 hereof.

 

1.            Scheduled Payments

 

(a)                   Payments. Subject to Section 7 of this Note, principal and
interest on this Note shall be payable on the following dates (each a “Payment
Date”) as follows:

 

Date  Interest   Principal   Total Payment of Principal and Interest  9/30/2016 
$-   $750,000   $750,000  3/31/2017   40,555    709,445    750,000  9/30/2017 
 32,624    717,376    750,000  3/31/2018   24,603    725,397    750,000 
9/30/2018   16,493    733,507    750,000  3/31/2019   8,292    741,708  
 750,000 

 

Each of the foregoing payments shall be subject to any optional prepayment under
Section 1(c) and any Pending Indemnification Claims pursuant to Section 7.  For
the avoidance of doubt, the unpaid principal amount shall refer to the balance
of the Note after any reduction of the principal of this Note whether by
optional prepayment or offset made in accordance with Section 7 of this Note.

 



-1- 

 

 

 

(b)                  Interest.  The Note shall accrue interest at a rate equal
to 2.236% per annum and shall be payable as a portion of the payments due on
each Payment Date, including March 31, 2019 (the “Maturity Date”), as set forth
in Section 1(a).  Upon the occurrence of an Event of Default, the Note shall
accrue interest at the rate of fifteen percent (15%) per annum above the current
rate of interest.  Interest shall be calculated on the basis of twelve (12)
months of thirty (30) days per month and a year of 360 days.

 

(c)                    Optional Prepayments.  The Company may at any time
prepay, without premium or penalty, all or any portion of the Company’s
obligations under this Note as provided for under Paragraph 2 herein.

 

2.            Payment of Note. All payments and prepayments of principal and
interest on this Note shall be made to the Holder in lawful money of the United
States of America by wire transfer of immediately available funds (“Immediately
Available Funds”) to a United States bank account designated in writing by the
Holder (or at such other place as the holder hereof shall notify the Company in
writing).

 

3.            Event of Default; Consequences.  Upon the occurrence of any one or
more of the following events (each, an “Event of Default”), the Holder may, by
notice of default and acceleration given to the Company, accelerate the Maturity
Date and declare the entire outstanding principal amount of the Note, together
with all accrued and unpaid interest thereon, immediately due and payable.

 

(a)                   Subject to the Company’s right of offset pursuant to
Section 7 below, if the Company fails to pay when due any amount (whether
interest, principal or other amount) then payable under the Note;

 

(b)                  If, pursuant to or within the meaning of the United States
Bankruptcy Code or any other federal or state law relating to insolvency or
relief of debtors (each, a “Bankruptcy Law”), the Company shall: (i) commence a
voluntary case or proceeding; (ii) consent to the entry of an order for relief
against it in an involuntary case; (iii) consent to the appointment of a
trustee, receiver, assignee, liquidator or similar official; (iv) make an
assignment for the benefit of its creditors; (v) be unable to pay its debts as
they become due; or (vi) be insolvent by any other measure.

 

(c)                   If a court of competent jurisdiction enters an order or
decree under any Bankruptcy Law that: (i) is for relief against the Company in
an involuntary case; (ii) appoints a trustee, receiver, assignee, liquidator or
similar official of the Company or substantially all of the Company’s
properties; or (iii) orders the liquidation of the Company, and in each case the
order or decree is not dismissed within sixty (60) days;

 



-2- 

 

  

(d)                  The liquidation, dissolution or winding up of the Company;
and

 

(e)                   Any of the following: (i) a merger or consolidation to
which the Company is a party (other than one in which the stockholders of the
Company prior to the event own a majority of the voting power of the surviving
or resulting corporation), (ii) a sale, lease, transfer, exclusive license or
other disposition of all or substantially all of the assets of the Company, or
(iii) a sale or transfer by the Company’s stockholders of voting control, in a
single transaction or a series of transactions.

 

4.            Waiver.  The rights and remedies of the Holder under the Note
shall be cumulative and not alternative.  No waiver by the Holder of any right
or remedy under the Note shall be effective unless signed by the Holder.   No
failure or delay of the Holder in exercising any power or right hereunder shall
operate as a waiver thereof, nor shall any single or partial exercise of any
such right or power, or any abandonment or discontinuance of steps to enforce
such a right or power, preclude any other or further exercise thereof or the
exercise of any other right or power.  Except as provided herein, the Company
hereby waives presentment for payment, demand, protest, and notice of demand,
protest and nonpayment, and any other notice that might be required by law, and
consents to any and all renewals or extensions that might be made by the Holder
as to the time of payment of the Note from time to time.

 

5.            Replacement and Cancellation.

 

(a)                   Replacement of Lost Note.  Upon receipt of evidence
reasonably satisfactory to the Company (an affidavit of the Holder shall be
satisfactory) of the ownership and the loss, theft, destruction or mutilation of
the Note and, in the case of any such loss, theft or destruction, upon receipt
of an indemnity reasonably satisfactory to the Company (provided that, if the
holder is a financial institution or other institutional investor, its own
agreement shall be satisfactory), or, in the case of any such mutilation, upon
the surrender of such Note to the Company at its principal office, the Company
shall (at the Holder’s expense) execute and deliver, in lieu thereof, a new Note
of the same class and representing the same rights represented by such lost,
stolen, destroyed or mutilated Note and dated so that there will be no loss of
interest on such Note.  Any Note in lieu of which any such new Note has been so
executed and delivered by the Company shall not be deemed to be an outstanding
Note.

 

(b)                  Cancellation.  After all principal, accrued interest and
all other amounts at any time owed on the Note have been paid in full, the Note
shall be surrendered to the Company for cancellation.

 



-3- 

 

  

6.            Business Days. If any payment is due, or any time period for
giving notice or taking action expires, on a day which is not a business day in
the State of New York the payment shall be due and payable on, and the time
period shall automatically be extended to, the next business day immediately
following, and interest shall continue to accrue at the required rate hereunder
until any such payment is made.

 

7.       Indemnification Claims.  In the event that on or prior to the Maturity
Date a Buyer Indemnified Party is entitled to indemnification from the Seller
under Article XI of the Purchase Agreement (a “Resolved Claim”), the Company
shall have the right to off-set the amount of the Resolved Claim against the
principal balance of the Note, subject to the terms and conditions of Article XI
of the Purchase Agreement.  If on the Maturity Date, a Buyer Indemnified Party
has asserted a claim for indemnification in accordance with Article XI of the
Purchase Agreement, but the Seller has not agreed to the validity or amount of
the claim (a “Pending Indemnification Claim”), then on the Maturity Date the
Company shall: (i) pay all accrued and unpaid interest to the Holder in
accordance with Section 2(a) of the Note; (ii) make a principal payment to the
Holder pursuant to Section 2 of the Note equal to (x) the outstanding principal
amount, less (y) the amount asserted as the Pending Indemnification Claim; and
(iii) pay a cash amount equal to the amount asserted as the Pending
Indemnification Claim to an escrow agent reasonably acceptable to the Company
and the Holder.  Upon resolution of the Pending Indemnification Claim in
accordance with the Purchase Agreement, the Company and the Holder shall direct
the escrow agent to disburse to the Company such amount (if any) to which the
Company is entitled to as a result of the Pending Indemnification Claim and to
disburse the balance (if any) to the Holder.

 

8.       .Purchase Agreement. The Note amends, restates and supersedes the
Original Note which was executed and delivered pursuant to and in accordance
with the terms and conditions of the Purchase Agreement (as defined
herein).  Capitalized terms used in the Note without separate definition shall
have the respective meanings given to them in the Purchase Agreement.

 

9.       Subordination. The Holder acknowledges and agrees that the payment
obligations under the Note shall unconditionally be subordinate to the
obligations of the Company or Buyers to its lenders under any loan, convertible
debt, or other debt facility (the “Lenders”).  This Note is subject to the terms
of that certain Subordination Agreement dated July 31, 2013, between the parties
hereto and Bank Hapoalim B.M.  The Company agrees that it shall not enter into
any agreement after the date this Note is issued that will prevent the Company
from paying all amounts owing under the Note in cash on the Maturity Date.

 

10.       Governing Law. The Note shall be governed by and construed in
accordance with the internal laws of the State of New York, without giving
effect to any choice of law or conflict of law provision or rule (whether of the
State of New York or any other jurisdiction) that would cause the application of
the laws of any jurisdiction other than the State of New York.

 



-4- 

 

  

11.       Successors and Assigns.  The Note may not be assigned or transferred
by the Company or the Holder except by operation of law or any assignment by the
Holder to its members.  The Note may not be pledged, hypothecated or otherwise
encumbered by the Holder.  Any transfer or assignment in violation of this
Section 11 shall be void, and the Company shall not recognize such purported
transferee as a holder of the Note.

 

12.       Amendments.   No supplement, modification or amendment of any term,
provision or condition of the Note shall be binding or enforceable unless
executed in writing by the Company and the Holder.

 

13.        Costs and Expenses.  The Company agrees to pay on demand any and all
costs and expenses (including reasonable counsel fees and expenses) in
connection with the enforcement of the Note.

 

[SIGNATURE PAGE FOLLOWS]

   

 

-5- 

 

 

IN WITNESS WHEREOF, the undersigned has duly executed and delivered this
Promissory Note as of the date first written above.

 

  XCEL BRANDS, INC.       By: /s/ Robert D’Loren   Name: Robert W. D’Loren  
Title: Chief Executive Officer and President

 

Accepted and agreed to by:   IM READY-MADE, LLC   By: /s/ Isaac Mizrahi   Name: 
Isaac Mizrahi Title:  Partner   

 

 

 



[Signature Page to Promissory Note]



 



 

 